[Cite as State v. Boyd, 2014-Ohio-2019.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Patricia A. Delaney, J.
-vs-
                                                  Case No. 13 CA 62
GAVON J. BOYD

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 2011 CR 0631H


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        May 9, 2014



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

JAMES J. MAYER, JR.                            R. JOSHUA BROWN
PROSECUTING ATTORNEY                           32 Lutz Avenue
JOHN C. NIEFT                                  Lexington, Ohio 44904
ASSISTANT PROSECUTOR
38 South Park Street
Mansfield, Ohio 44902
[Cite as State v. Boyd, 2014-Ohio-2019.]


Wise, J.

        {¶1}. Appellant Gavon J. Boyd appeals the decision of the Court of Common

Pleas, Richland County, which resentenced him on several theft-related offenses

following a prior remand from this Court upon his direct appeal. The relevant facts

leading to this appeal are as follows.

        {¶2}. On September 5, 2011 Sommer Burdette was driving her car on King

Street in Mansfield, Ohio, with her friend Misty Taylor as a passenger. A man suddenly

jumped into the back seat of the car and robbed the two women at knifepoint. After

taking items from the women, including a purported sum of $2,400.00 that Burdette had

hidden on her person, the man placed the stolen goods into a backpack-style bookbag

and left on foot. Burdette, who had received a knife injury to her hand, thereafter flagged

down an Ohio State Highway Patrol trooper. She told him what had happened and

provided a description of the assailant.

        {¶3}. A back-up trooper arrived in the area and soon thereafter apprehended

appellant, who was carrying a backpack at the time. Appellant did not resist. The

troopers relinquished custody of appellant at the scene to the Mansfield Police

Department, which ultimately handled the investigation and arrest.

        {¶4}. On October 6, 2011, appellant was charged by indictment with two counts

of robbery, two counts of theft, and one count of felonious assault. He entered pleas of

not guilty and the case proceeded to a jury trial.

        {¶5}. The jury found appellant guilty as charged. On February 27, 2012, the trial

court sentenced appellant to an aggregate prison term of seven years: concurrent four-
Richland County, Case No. 13 CA 62                                                  3


year terms on each robbery count, concurrent with two consecutive terms of six months

each for the thefts, consecutive with three years for the count of felonious assault.

       {¶6}. Appellant filed a direct appeal to this Court from his convictions and

sentence. Appellant therein argued, in his first assigned error, that he had received

ineffective assistance of trial counsel on a number of grounds. We found appellant had

not received ineffective assistance of trial counsel and overruled his first assignment of

error. See State v. Boyd, 5th Dist. Richland No. 12CA23, 2013-Ohio-1333, ¶ 28 ("Boyd

I"). In his second assignment of error, appellant raised the following issues in regard to

his sentence: allied offenses of similar import, consecutive prison terms, and payment of

restitution and court costs. We ultimately remanded the case for resentencing on all

three of these issues (limiting the allied offense issue to the counts of robbery and theft),

with one member of the panel concurring in part and dissenting in part. See id. at ¶34,

¶38, ¶39, ¶42-¶47.

       {¶7}. On June 14, 2013, the trial court conducted a new sentencing hearing. A

new sentencing entry was issued by the court on June 17, 2013. The trial court again

sentenced appellant to an aggregate prison term of seven years.

       {¶8}. Appellant filed a notice of appeal on July 17, 2013. He herein raises the

following sole Assignment of Error:

       {¶9}. “I. THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

SENTENCED MR. BOYD TO CONSECUTIVE PRISON TERMS.”

                                                 I.

       {¶10}. In his sole Assignment of Error, appellant contends the trial court erred in

sentencing him, following our prior remand, to consecutive prison terms. We disagree.
Richland County, Case No. 13 CA 62                                                  4

                                R.C. 2929.11 and 2929.12 Issue

      {¶11}. R.C. 2929.11 and 2929.12 require consideration of the purposes of felony

sentencing, as well as the factors of seriousness and recidivism. See State v. Mathis,

109 Ohio St. 3d 54, 846 N.E.2d 1, 2006–Ohio–855, ¶ 38.

      {¶12}. In Boyd I, as recited above, we remanded this matter to the trial court for

resentencing as to the issues of allied offenses of similar import, consecutive prison

terms, and payment of restitution and court costs. As the State aptly points out in its

response brief herein, the questions of principles and purposes of sentencing and the

factors of seriousness and recidivism were not part of Boyd I. However, in the interest of

justice, we are compelled to note that “in exercising its discretion, a court is merely

required to ‘consider’ the purposes of sentencing in R.C. 2929.11 and the statutory * * *

factors set forth in R.C. 2929.12.” State v. Sutton, Cuyahoga App.No. 97132, 2012–

Ohio–1054, ¶ 11, citing State v. Lloyd, Lake App.No. 2006–L–185, 2007–Ohio–3013, ¶

44 (internal quotations omitted). Any findings of the trial court in regard to R.C. 2929.11

and 2929.12 need not be in the sentencing transcript if the findings are contained in the

journal entry. See State v. O'Donnell, Summit App.No. 23525, 2007–Ohio–1943, ¶ 7

(additional citations omitted). Accord State v. Nichols, Richland App.No. 12 CA 102,

2013-Ohio-3898, ¶ 28.

      {¶13}. In the case sub judice, the trial court stated in its resentencing entry that it

had considered "the principles and purposes of sentencing in R.C. 2929.11, and the

seriousness and recidivism factors in R.C. 2929.12." Resentencing Entry, June 17,

2013, at 1. Therefore, upon review of the record, we find the trial court properly
Richland County, Case No. 13 CA 62                                               5


considered the purposes and principles of felony sentencing, and the factors of

seriousness and recidivism.

                     Consecutive Sentences - R.C. 2929.14(C)(4) Factors

      {¶14}. 2011 Am.Sub.H.B. No. 86, which became effective on September 30,

2011, revived the language provided in former R.C. 2929.14(E) and moved it to R.C.

2929.14(C)(4). The General Assembly has thus expressed its intent to revive the

statutory fact-finding provisions pertaining to the imposition of consecutive sentences

that were effective pre-Foster. See State v. Wells, Cuyahoga App.No. 98428, 2013–

Ohio–1179, ¶ 11. These revisions to the felony sentencing statutes now require a trial

court to make specific findings when imposing consecutive sentences. Nonetheless,

“[a]lthough H.B. 86 requires the trial court to make findings before imposing a

consecutive sentence, it does not require the trial court to give its reasons for imposing

the sentence.” State v. Bentley, Marion App.No. 9–12–31, 2013–Ohio–852, ¶ 12, citing

State v. Frasca, Trumbull App.No.2011–T–0108, 2012–Ohio–3746, ¶ 57. Likewise, “* * *

under H.B. 86, a trial court is not required to articulate and justify its findings at the

sentencing hearing when it imposes consecutive sentences as it had to do under S.B.

2.” State v. Redd, Cuyahoga App.No. 98064, 2012–Ohio–5417, ¶ 12. But the record

must demonstrate that consecutive sentences are appropriate and clearly supported.

See State v. Ducker, Stark App.No. 2012CA00192, 2013–Ohio–3657, ¶ 16.

      {¶15}. R.C. 2929.14(C)(4) states as follows:

      {¶16}. "If multiple prison terms are imposed on an offender for convictions of

multiple offenses, the court may require the offender to serve the prison terms

consecutively if the court finds that the consecutive service is necessary to protect the
Richland County, Case No. 13 CA 62                                                6


public from future crime or to punish the offender and that consecutive sentences are

not disproportionate to the seriousness of the offender's conduct and to the danger the

offender poses to the public, and if the court also finds any of the following:

       {¶17}. "(a) The offender committed one or more of the multiple offenses while the

offender was awaiting trial or sentencing, was under a sanction imposed pursuant to

section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release

control for a prior offense.

       {¶18}. "(b) At least two of the multiple offenses were committed as part of one or

more courses of conduct, and the harm caused by two or more of the multiple offenses

so committed was so great or unusual that no single prison term for any of the offenses

committed as part of any of the courses of conduct adequately reflects the seriousness

of the offender's conduct.

       {¶19}. "(c) The offender's history of criminal conduct demonstrates that

consecutive sentences are necessary to protect the public from future crime by the

offender."

       {¶20}. In the case sub judice, the trial court set forth the following findings, in

pertinent part, at resentencing:

       {¶21}. “Count V is a felonious assault. I’m going to impose the three year

sentence on that charge. Make it consecutive. There was a very, very dangerous

situation, a very serious situation. To not impose consecutive sentencing in this matter

would - - to impose consecutive sentencing is not disproportionate to the seriousness

of the crime and the danger that the Defendant posed at that time and may pose again

in the future to the community. The robbery obviously and the felonious assault grew
Richland County, Case No. 13 CA 62                                              7


out of the same circumstance. However, they are separate offenses and it would be - -

a single prison term would not adequately reflect the seriousness of the harm done or

possible harm in the matter.”

      {¶22}. Tr., Sentencing Hearing, June 14, 2013, at 12–13.

      {¶23}. The record indicates that appellant's actions in the robbery and assault

included invading the interior of Sommer Burdette's automobile and then holding a knife

to Burdette's throat and threatening to kill her. During the events, Burdette suffered a

serious cut to her hand trying to push the knife away. Appellant also forced Burdette

and Taylor to partially expose their upper bodies under their shirts to see if any items

had been hidden in their bras. Upon review, we find the trial court adequately made the

findings set forth under R.C. 2929.14(C)(4) and R.C. 2929.14(C)(4)(b) in considering

appellant's resentencing, and we hold the trial court's consecutive sentences in this

matter are not unreasonable, arbitrary or unconscionable and are not contrary to law.

      {¶24}. Accordingly, appellant's sole Assignment of Error is overruled.

      {¶25}. For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Richland County, Ohio, is hereby affirmed.

By: Wise, J.

Gwin, P. J., and

Delaney, J., concur.



JWW/d 0410